Essex Ins. Co. v NDC Realty, Inc. (2017 NY Slip Op 07878)





Essex Ins. Co. v NDC Realty, Inc.


2017 NY Slip Op 07878


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1346 CA 17-00075

[*1]ESSEX INSURANCE COMPANY, PLAINTIFF-RESPONDENT,
vNDC REALTY, INC., DEFENDANT, AND SCOTT LIGER, DEFENDANT-APPELLANT. 


VIOLA, CUMMINGS & LINDSAY, LLP, NIAGARA FALLS (MICHAEL J. SKONEY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
GOLDBERG SEGALLA, LLP, BUFFALO (SHARON ANGELINO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered April 15, 2016. The judgment, inter alia, declared that plaintiff has no remaining duty to defend and indemnify defendant NDC Realty, Inc. in the underlying personal injury action brought by defendant Scott Liger. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court